


Exhibit 10.17

 

LIVE RACING AGREEMENT

 

THIS LIVE RACING AGREEMENT (the “Agreement”) is effective as of October 1, 2004
by and among PENNSYLVANIA NATIONAL TURF CLUB, INC.  (PNTC) and MOUNTAINVIEW
THOROUGHBRED RACING ASSOCIATION (MTRA) (hereinafter collectively referred to as
the “Associations”) and PENNSYLVANIA HORSEMEN’S BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC.  (“PA HBPA”).

 

WITNESSETH

 

WHEREAS, the Associations operate and conduct thoroughbred horse race meetings
with pari-mutuel wagering at the track facility located in Grantville,
Pennsylvania, known as Penn National Race Course (“Perm National”);

 

WHEREAS, the PA HBPA represents the horsemen, during the Term of this Agreement,
who own, train and/or race horses at Penn National;

 

WHEREAS, the term of the March 23,1999 Agreement between the Associations and
the PA HBPA ended January 1, 2004, but was extended by mutual agreement of the
parties;

 

WHEREAS, nothing in this Agreement is intended to or has the effect of
contradicting, superseding or construing the provisions of the Pennsylvania Race
Horse Development and Gaming Act, July 5, 2004, Act 71; and

 

WHEREAS, the Associations and the PA HBPA have agreed to enter into the
following Agreement with regards to the conduct of thoroughbred horse racing at
Penn National.

 

NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual undertakings contained herein, and other good and valuable consideration,
the receipt

 

--------------------------------------------------------------------------------


 

and sufficiency of which are hereby mutually acknowledged, the parties hereto
intending to be legally bound, hereby agree as follows:

 


1.                                       PURSES


 

Purses shall be calculated by adding the totals in Section l(a) and l(b) of this
Agreement.

 


(A)                                  THE ASSOCIATIONS AGREE TO ALLOCATE AND PAY
HORSEMEN PURSES EQUAL TO 33 1/3% OF THE ASSOCIATIONS’ RECEIPTS, FEES AND
REVENUES DESCRIBED BELOW:


 


(I)                                     NET COMMISSIONS FROM THE PARI-MUTUEL
HANDLE, INCLUDING THE TELEPHONE ACCOUNT BETTING HANDLE, AND THE ASSOCIATIONS’
AND HORSEMEN’S SHARE OF THE BREAKAGE RECEIVED FROM THE PARI-MUTUEL HANDLE ON
PENN NATIONAL LIVE RACES.


 


(II)                                  NET COMMISSIONS FROM THE GROSS HANDLE ON
PENN NATIONAL’S LIVE RACES BEING SIMULCAST TO THE ASSOCIATIONS’ OFF-TRACK
BETTING SITES, INCLUDING HORSEMEN’S SHARE OF BREAKAGE.


 


(III)                               TOTAL COMMISSIONS FROM THE HANDLE FOR SEND
INTERTRACK WAGERING OF PENN NATIONAL’S LIVE RACES, INCLUDING TRACK HANDLE,
TELEPHONE ACCOUNT BETTING HANDLE AND OFF-TRACK BETTING HANDLE.


 


(IV)                              TOTAL OUT-OF-STATE HOST FEE WHEN THE
ASSOCIATIONS’ ARE SENDING A FULL CARD OF INTERSTATE SIMULCASTING WAGERING
(“ISW”) ON PENN NATIONAL’S LIVE RACES.


 


(V)                                 NET COMMISSIONS FROM THE HANDLE FOR RECEIVE
INTERTRACK WAGERING OF POCONO DOWNS, MEADOWS AND PHILADELPHIA PARK LIVE RACES,

 

2

--------------------------------------------------------------------------------


 


INCLUDING TRACK HANDLE, TELEPHONE ACCOUNT BETTING HANDLE, OFF-TRACK BETTING
HANDLE AND HORSEMEN’S SHARE OF BREAKAGE.


 


(VI)                              NET COMMISSIONS FROM THE HANDLE FOR ON-TRACK,
OFF-TRACK AND TELEPHONE ACCOUNT BETTING, INCLUDING HORSEMEN’S SHARE OF BREAKAGE,
WHEN THE ASSOCIATIONS ARE RECEIVING A FULL CARD OF ISW, REGARDLESS OF IN-STATE
HOST ASSOCIATION.


 


(VII)                           HOST FEES RECEIVED FROM INTRASTATE AND
INTERSTATE TRACKS OR THE NTRA ON ACCOUNT OF TELEPHONE OR ELECTRONIC WAGERING BY
PERSONS IN GEOGRAPHIC PROXIMITY.


 


(B)                                 REVENUE FROM SLOT MACHINES AT PENN NATIONAL
SHALL BE ALLOCATED IN THE MANNER AS SET FORTH IN THE PENNSYLVANIA RACE HORSE
DEVELOPMENT AND GAMING ACT, JULY 5, 2004, ACT 71.


 


(C)                                  TWO PERCENT (2%) OF PURSES SHALL BE PAID
MONTHLY TO PA HBPA FROM THE PURSE ACCOUNT, WHICH MAY BE INCREASED BY MUTUAL
WRITTEN CONSENT OF THE PARTIES.  FOR PURPOSES OF THIS ARTICLE, NET COMMISSIONS
ARE DEFINED AS THE GROSS HANDLE AT THE RACETRACK, TELEPHONE ACCOUNT BETTING,
NON-PRIMARY BETTING LOCATIONS (OTB’S), LESS THE AMOUNTS RETURNED TO THE BETTING
PUBLIC, LESS THE AMOUNTS PAID TO THE COMMONWEALTH OF PENNSYLVANIA AS REQUIRED BY
STATUTE, LESS HOST FEES PAID TO INTRASTATE AND INTERSTATE TRACKS OR HOST FEES
PAID TO THE NTRA FOR RACES RECEIVED OR FOR TELEPHONE OR ELECTRONIC WAGERING
RECEIVED FROM PERSONS IN GEOGRAPHIC PROXIMITY.


 


(D)                                 THE ASSOCIATIONS WILL USE COMMERCIALLY
REASONABLE BEST EFFORTS TO MAXIMIZE EACH EXISTING COMPONENT OF THE “GROSS
HANDLE” DESCRIBED IN

 

3

--------------------------------------------------------------------------------


 


SECTION 1 (A)(I) THROUGH (VII) ABOVE, AS WELL AS ANY ADDITIONAL SOURCE OF GROSS
HANDLE THAT BECOMES AVAILABLE DURING THE TERM OF THIS AGREEMENT.


 


2.                                       SIMULCASTING CONSENTS


 


(A)                                  THE PA HBPA GRANTS ITS CONSENT AND APPROVAL
TO THE ASSOCIATIONS AS PROVIDED FOR UNDER SECTIONS 216, 216A AND 234 OF THE RACE
HORSE INDUSTRY REFORM ACT AND THE PROVISIONS OF THE INTERSTATE HORSE RACING ACT
OF 1978, SO THAT THE ASSOCIATIONS MAY ACT AS “HOST LICENSEES” FOR THE PURPOSE OF
TRANSMITTING AND RECEIVING INTRASTATE, INTERNATIONAL AND INTERSTATE SIMULCAST
RACES, SAID CONSENT AND APPROVAL TO BE EFFECTIVE FOR ANY AGREEMENT THAT EXISTED
PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT.  AS TO ANY NEW RACETRACKS THE
ASSOCIATIONS SHALL PRESENT ANY PROPOSED NEW SIMULCAST AGREEMENT TO PA HBPA FOR
ITS REVIEW AND APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD.  SUCH
APPROVAL TO BE GIVEN OR DENIED WITHIN TWO (2) DAYS OF PRESENTATION TO PA HBPA.


 


(B)                                 IF PA HBPA DETERMINES THAT AN EXISTING
SIMULCAST AGREEMENT IS NOT IN THE BEST INTEREST OF RACING OR THAT A NEW
SIMULCAST AGREEMENT WOULD BE IN THE BEST INTEREST OF RACING, IT SHALL NOTIFY THE
ASSOCIATIONS AND THE PARTIES SHALL MEET AND DISCUSS THE EXISTING OR PROPOSED
SIMULCAST AGREEMENT.


 


(C)                                  THE PA HBPA WILL USE COMMERCIALLY
REASONABLE BEST EFFORTS TO MAXIMIZE PARTICIPATION OF ITS MEMBERS AND THEIR
HORSES TO ASSIST IN THE GOALS DESCRIBED IN SECTION L(D) ABOVE.

 

4

--------------------------------------------------------------------------------


 


3.                                       COMPATIBILITY OF PURSES


 


(A)                                  IT IS THE INTENT OF ASSOCIATIONS AND PA
HBPA TO PROMOTE COMPETITIVE HORSE RACING AT PENN NATIONAL TO (I) AVOID ANY
UNDERPAYMENT OR OVERPAYMENT OF PURSES (EXCEPT SEASONAL ADJUSTMENTS) AND
(II) ASSURE THE PAYMENT, AS FAR AS PRACTICAL AND FEASIBLE, OF CONSISTENT PURSES
THROUGHOUT THE CONTRACT YEAR.


 


(B)                                 ASSOCIATIONS SHALL NOTIFY PA HBPA OF THE
RACING DATES APPLIED FOR TO THE SHRC FOR THE NEXT FOLLOWING CALENDAR YEAR BY
PROMPTLY SENDING TO THE PA HBPA A COPY OF THEIR APPLICATION FILED WITH THE
SHRC.  THE ACTUAL PARI- MUTUEL HANDLES AND SLOT MACHINE REVENUE FROM PENN
NATIONAL DIRECTED TO PURSES FROM THE CURRENT YEAR FOR THE COMPARABLE DATES WILL
BE USED AS A GUIDE IN PROJECTING THE APPROXIMATE HANDLE FOR THE ENSUING YEAR. 
THE PURSE FORMULA AS DESCRIBED UNDER PARAGRAPH 1 OF THIS AGREEMENT WILL BE
APPLIED TO ESTABLISH AN AVERAGE PURSE PER DAY FOR A BEGINNING GUIDELINE.


 


(C)                                  EXCEPT WITH RESPECT TO THE OVERPAYMENT IN
SECTION IN 3(F) OF THIS AGREEMENT, SHOULD A PURSE OVERPAYMENT OR UNDERPAYMENT
DEVELOP IN EXCESS OF $150,000, THEN THE PARTIES AGREE TO AUTOMATICALLY ADJUST
PURSES DOWN OR UP, IN THE NEXT PUBLISHED CONDITION BOOK, BY 5%.  THIS TRIGGERING
MECHANISM MAY BE WAIVED BY MUTUAL CONSENT OF THE PA HBPA AND ASSOCIATIONS.


 


(D)                                 IF, IN THE OPINION OF THE PENN NATIONAL
RACING SECRETARY, THE AGREED ADJUSTMENT IN THE CONDITION BOOK DOES NOT ALLEVIATE
THE OVERPAID PURSE CONDITION, THE ASSOCIATIONS HAVE THE RIGHT, AND ARE REQUIRED,
TO MAKE IMMEDIATE PURSE CUTS IN ACCORDANCE WITH FORMULAS MUTUALLY AGREEABLE, TO

 

5

--------------------------------------------------------------------------------


 


ELIMINATE THE PURSE OVERPAYMENT.  THE ASSOCIATIONS, WITHOUT PREJUDICE, SHALL
HAVE THE RIGHT TO NOT EXERCISE THIS RIGHT, SHOULD THEY SO DESIRE.


 


(E)                                  IF, IN THE OPINION OF THE PA HBPA CONDITION
BOOK COMMITTEE, THE AGREED ADJUSTMENT IN THE CONDITION BOOK DOES NOT ALLEVIATE
THE UNDERPAID PURSE CONDITION, THE PA HBPA SHALL HAVE THE RIGHT TO REQUIRE THE
ASSOCIATIONS TO MAKE AND THE ASSOCIATIONS SHALL MAKE IMMEDIATE PURSE INCREASES
IN ACCORDANCE WITH FORMULAS MUTUALLY AGREEABLE, TO ELIMINATE THE PURSE
UNDERPAYMENT.  THE PA HBPA, WITHOUT PREJUDICE SHALL HAVE THE RIGHT NOT TO
EXERCISE THIS RIGHT, SHOULD IT SO DESIRE.


 


(F)                                    NOTWITHSTANDING SECTIONS 3(A), (C) AND
(D) OF THIS AGREEMENT, IN ANTICIPATION OF SLOT MACHINE REVENUE, THE ASSOCIATIONS
WILL IMPLEMENT PURSE INCREASES OF FIFTEEN (15%) PERCENT ON OCTOBER 27, 2004 AND,
TO THE EXTENT POSSIBLE, ANOTHER CHANGE (OR CHANGES) AT A DATE (OR DATES)
MUTUALLY AGREED UPON BY THE HBPA/ MANAGEMENT COMMITTEE (AT MEETINGS TO BE HELD
MONTHLY TO ADDRESS THIS ISSUE), ALL WITH THE OBJECTIVE OF ENSURING THAT THE
OVERPAYMENT DESCRIBED IN THIS SUBPARAGRAPH LASTS THROUGH THE COMMENCEMENT OF
SLOTS AT PNRC.  THESE INCREASES SHALL BE BASED ON THE PURSE STRUCTURE REFLECTED
IN THE CONDITION BOOK IN PLACE ON OCTOBER 1, 2004.  THE EFFECT OF THE PURSE
INCREASES SHALL BE PERIODICALLY MONITORED AND, TO THE EXTENT NECESSARY, ADJUSTED
BY THE PA HBPA/MANAGEMENT COMMITTEE TO ENSURE, AMONG OTHER THINGS, THAT THE
OVERPAYMENTS ARE SPREAD AS EVENLY AS PRACTICABLY BETWEEN THE EFFECTIVE DATE OF
THIS AGREEMENT AND THE EVENTUAL COMMENCEMENT OF OPERATIONAL SLOT MACHINES AT
PENN NATIONAL.

 

6

--------------------------------------------------------------------------------


 


THIS PAYMENT SCHEDULE ASSUMES THAT SLOT MACHINES WILL BE OPERATIONAL AT PENN
NATIONAL BY APPROXIMATELY APRIL 1, 2006.  SHOULD THE APRIL 1, 2006 START DATE
REASONABLY APPEAR TO BE DELAYED, THE PARTIES WILL MUTUALLY AGREE TO EQUITABLY
ADJUST THE RATE OF OVERPAYMENT.  THE OVERPAYMENT, WHICH WILL NOT EXCEED
$4,000,000.00, WILL BE REPAID FROM PURSES WITHIN ONE (1) YEAR AFTER THERE ARE
2,000 OPERATING SLOT MACHINES AT PENN NATIONAL. IN THE EVENT THE COMMENCEMENT OF
OPERATIONAL SLOT MACHINES AT PENN NATIONAL IS SUBSTANTIALLY DELAYED OR
CANCELLED, THE PA HBPA SHALL REPAY THE OVERPAYMENT TO PENN NATIONAL BY WAY OF
PURSE REDUCTIONS OVER THE COURSE OF NO MORE THAN FOUR YEARS (IN PRO-RATA
AMOUNTS) BEGINNING ON JULY 1, 2007


 


4.                                       HORSEMEN’S BOOKKEEPER ACCOUNT


 


                SECTION 235 OF THE RACE HORSE INDUSTRY REFORM ACT SHALL GOVERN
THE OPERATION OF THE HORSEMEN’S BOOKKEEPER ACCOUNT.


 


5.                                       INACTIVE ACCOUNTS IN HORSEMEN’S
BOOKKEEPER ACCOUNT


 


(A)                                  ASSOCIATIONS WILL FURNISH ANNUALLY TO PA
HBPA A LIST OF ALL ACCOUNTS IN THE HORSEMEN’S BOOKKEEPER ACCOUNT WHICH HAVE BEEN
INACTIVE FOR A PERIOD OF FOUR YEARS, GIVING THE NAMES OF SUCH ACCOUNTS, THE
AMOUNT THEREOF AND THE LAST KNOWN ADDRESSES.  THIS LIST WILL BE RENDERED
ANNUALLY PRIOR TO EACH JUNE 15 DURING THE TERM HEREOF.


 


(B)                                 PA HBPA WILL ADVERTISE THE FOUR-YEAR-OLD
INACTIVE ACCOUNTS IN A HORSEMEN’S PUBLICATION OF GENERAL CIRCULATION.  ALL
UNCLAIMED INACTIVE ACCOUNTS ONE YEAR

 

7

--------------------------------------------------------------------------------


 


AFTER THEY ARE ADVERTISED SHALL BE PAID TO THE PA HBPA’S BENEVOLENT FUND.  PA
HBPA AGREES TO HOLD ASSOCIATIONS HARMLESS AND TO INDEMNIFY THEM AS TO ANY CLAIM,
LIABILITY, COST OR EXPENSE (INCLUDING REASONABLE ATTORNEY’S FEES) AS A RESULT OF
THE PAYMENT OF INACTIVE ACCOUNTS TO THE PA HBPA’S BENEVOLENT FUND.


 


6.                                       PA HBPA FIRE AND HAZARD INSURANCE


 

Associations agree to pay 1:0 HBPA National office, on or before May 15 of each
year during the term hereof, their proportionate share of the total annual
premium as determined annually by the National HBPA for a national policy of
fire and other hazards insurance covering horses and tack belongings to PA HBPA
members stabled at Penn National or at locations as covered by said HBPA
policy.  It is understood, however, that the limits and types of coverage will
not be increased without the prior written agreement of Associations.

 


7.                                       TRACK COMMITTEES


 


(A)                                  EQUINE SAFETY COMMITTEE


 

The Associations and the PA HBPA agree to establish an Equine Safety Committee. 
The membership will consist of representatives from all constituent groups That
affect live racing at Penn National.  The committee will meet at least once a
month, if not more frequently, to discuss the variety of issues that affect all
aspects of equine safety at Penn National.

 

8

--------------------------------------------------------------------------------


 


(B)                                 CONDITION BOOK COMMITTEE


 

The PA HBPA may appoint a committee of not more than five individuals, which
will be known as the “Condition Book Committee”.  The Condition Book Committee
shall be entitled to meet with the Associations and/or the Racing Secretary
and/or General Manager in order to establish guidelines for preparing the
condition book and for filling and carding races and other matters of concern to
the horsemen, including the mix of races and purse levels for particular
condition books consistent with Section 3(a) above.

 


(C)                                  PA HBPA/MANAGEMENT COMMITTEE


 

During the term of this Agreement, Associations and the PA HBPA shall organize
and maintain a joint committee to be known as the “PA HBPA/Management
Committee.”  This Committee shall be composed of not more than five
representatives from the PA HBPA (including the President) and not more than
five representatives from Associations (including the General Manager).  This
Committee shall meet regularly at the request of any member of said Committee. 
The Committee shall discuss such things as barn area issues, track conditions,
racing program, track kitchen, other matters which relate to attendance,
pari-mutuel handle, the quality of racing and any other issue not specifically
addressed in this Agreement which will assist the Pennsylvania thoroughbred
horse racing industry to be progressive and competitive.  The Committee shall
determine how to

 

9

--------------------------------------------------------------------------------


 

resolve any of the foregoing issues and it may recommend any impose to
arbitration in accordance with Section 8.(b) of this Agreement.

 


8.                                       PA HBPA COVENANT


 


(A)                                  PA HBPA COVENANTS THAT SO LONG AS
ASSOCIATIONS COMPLY WITH THE PROVISIONS OF THIS AGREEMENT, PA HBPA WILL NOT
INSTITUTE OR INSTIGATE, PROMOTE, ENCOURAGE, CONDONE, OR ENGAGE IN ANY BOYCOTT,
CLOSE DOWN, SLOW DOWN, STOPPAGE OF, OR INTERFERENCE WITH ANY RACE MEET OR RACE
MEETS OF ASSOCIATIONS AT PERM NATIONAL.  PA HBPA WILL USE ITS BEST EFFORTS TO
ENSURE THAT ITS MEMBERS COMPLY WITH THIS PARAGRAPH.


 


(B)                                 IN THE EVENT THAT THERE IS A DISAGREEMENT
BETWEEN THE PARTIES AS TO WHETHER ANY PARTY HAS COMPLIED WITH THE TERMS OR
CONDITIONS IN THIS AGREEMENT, THEN THE ASSOCIATIONS SHALL CHOOSE AN ARBITRATOR
AND THE PA HBPA SHALL CHOOSE AN ARBITRATOR.  THE TWO ARBITRATORS SHALL CHOOSE A
THIRD ARBITRATOR, AND THE BOARD OF ARBITRATORS SHALL DECIDE THE ISSUES INVOLVED
AND EACH PARTY AGREES TO BE BOUND BY THE DECISION OF THE ARBITRATION PANEL.  NO
ACTION SHALL BE TAKEN BY PA HBPA PROHIBITED BY PARAGRAPH 8(A) UNLESS AND UNTIL
THE ARBITRATORS HAVE DETERMINED THAT ASSOCIATIONS ARE NOT IN COMPLIANCE WITH THE
TERMS HEREOF.


 


9.                                       ASSOCIATIONS’ COVENANTS


 


(A)                                  THE ASSOCIATIONS WILL NOT, BY MEANS OF
AGREEMENT OR OTHERWISE, SEEK TO ESTABLISH OR IMPOSE UPON THE HORSEMEN A MONOPOLY
CONCERNING HORSESHOERS, FEEDMEN, TACK SUPPLIERS, JOCKEYS OR ANY OTHER SUPPLIERS
OR

 

10

--------------------------------------------------------------------------------


 


SERVICEMEN CUSTOMARILY USED BY HORSEMEN.  NOTWITHSTANDING THE FOREGOING, THE
ASSOCIATIONS RESERVE THE RIGHT TO IMPOSE REASONABLE NONDISCRIMINATORY
REQUIREMENTS FOR SECURITY, SAFETY AND ENVIRONMENTAL REASONS ON THE ASSOCIATIONS’
PREMISES AND TO LIMIT ACCESS TO ONLY THOSE VENDORS, SUPPLIERS AND SERVICEMEN WHO
ARE PROPERLY LICENSED BY THE STATE HORSE RACING COMMISSION AND CONDITIONED UPON
THEIR COMPLIANCE WITH REASONABLE RULES AND REGULATIONS PROMULGATED BY THE
ASSOCIATIONS.


 


(B)                                 THE ASSOCIATIONS WILL NOT, IN MAKING THEIR
STALL ALLOCATIONS, DISCRIMINATE AGAINST ANY HORSEMEN BECAUSE OF THE HORSEMAN’S
PARTICIPATION IN LAWFUL PA HBPA ACTIVITIES.  ALLOCATIONS OF STALLS SHALL,
SUBJECT TO THE LIMITATIONS AND CONDITIONS DESCRIBED THROUGHOUT THIS AGREEMENT,
REMAIN THE PREROGATIVE OF THE ASSOCIATIONS.


 


10.                                 RECOGNITION OF PA HBPA


 

Subject to applicable law, Associations recognize PA HBPA as the exclusive
representative of the horse owners and trainers racing at Penn National, the
majority of whom are members of the PA HBPA and, during the term of this
Agreement, and any extension, for purposes of negotiating a successor live
racing agreement.  During the term of the Agreement, and any extension,
Associations agree that they will not negotiate with any other group purporting
to represent horsemen at Penn National and Associations further agree that they
will not revoke the foregoing recognitions, and will not supplant, attempt to
supplant or encourage the supplanting of the PA HBPA as the exclusive
representative of horsemen at Penn National.

 

11

--------------------------------------------------------------------------------


 


11.                                 TERM OF AGREEMENT


 

This Agreement will continue for a term commencing October 1, 2004 and ending
September 30, 2011.  This Agreement shall continue for a further Term of two
years without change unless any party shall, at least ninety days prior to
September 30, 2011, or each successive two-year Term thereafter, give notice to
the other of its intention that this Agreement shall not be automatically
renewed pursuant to the provisions of this paragraph.  In the event notice of
intent not to renew is given by either party, the parties agree that weekly
negotiation sessions shall be held commencing no later than 75 days prior to the
expiration of the term or successive term and the parties mutually agree to
bargain in good faith, without waiving rights or prerogatives of either party. 
In the event that a successor agreement is not reached on or before 30 days
prior to the expiration of the term or successor term, the parties agree to
utilize the services of the Pennsylvania Bureau of Mediation for non-binding
negotiation.  Subject to all applicable laws, if a successor Live Racing
Agreement is not signed by the expiration of the term or any extensions thereof
(the “Expiration”) and the PA HBPA fails to honor all the terms and conditions
of this Agreement (including without limitation the obligation to race in
accordance with past practices) following the Expiration, Associations agree
that the horsemen shall have 30 days thereafter within which to remove their
horses from the backstretch area at Penn National and that the facilities listed
in paragraph 16 shall be available during that 30 day period of time.  This
additional 30-day period of time shall not be construed as evidence of the
Associations’ recognition of the PA HBPA as the exclusive representative of

 

12

--------------------------------------------------------------------------------


 

the horsemen subsequent to the expiration of the term of this Agreement. 
Nothing in this paragraph or in this Agreement is intended to or may be
construed as superseding applicable law, including without limitation Act 71.

 


12.                                 NOTICES


 

All notices or other communication pursuant hereto by any party shall be sent by
certified mail, return receipt requested to:

 

PNTC:                                                                                                            
Pennsylvania National Turf Club, Inc.

P.O. Box 100
Grantville, Pa.  17128
Attn: General Manager

 

With a copy to General Counsel
Penn National Gaming, Inc.
825 Berkshire Boulevard
Wyomissing, PA 19610

 

MTRA:                                                                                                      
Mountainview Thoroughbred Racing Association

P.O. Box 32
Grantville, Pa.  17128
Attn: General Manager

 

PA
HBPA:                                                                                     
Pennsylvania Division, Horsemen’s Benevolent and

Protective Association, Inc.
P.O. Box 88
Grantville, Pa.  17028
Attn: President

 


13.                                 STAKES SCHEDULE


 

The PA HBPA/Management Committee shall determine the stakes schedules.  It is
understood by both of the Associations and the PA HBPA that the overnight purses
will be the first priority in purse increases followed by stakes races.

 

13

--------------------------------------------------------------------------------


 


14.                                 APPLICATION FOR RACING DAYS IN PENN NATIONAL
LIVE PROGRAM


 

Associations agree to apply for the maximum number of racing days during each
calendar year as can be raced for the maximum benefit of Associations and
consistent with their leases, with the owner of Penn National.  The
determination of the number of racing days shall be decided exclusively by the
Associations, but in no event shall it be less than 199 days without the
approval of the Board of HBPA.

 


15.                                 AVAILABILITY OF FACILITIES


 

During the term of this Agreement and any extension, the racing strip, barns,
dormitories, track kitchen, tack rooms and all other facilities of Penn National
useful for training purposes, shall be made available to Horsemen approved by
Associations, without charge.  Associations agree that these facilities shall be
available for at least twenty-one days prior to the opening date of each
thoroughbred race meet or reopening after a shutdown.  Associations shall also
make water and electricity available without charge, and shall, at their own
expense, keep the track properly harrowed and watered daily and available during
reasonable hours for training purposes, all subject to weather conditions. 
Associations shall continue to provide PA HBPA offices and restroom facilities
on a year round basis.  Heating, cooling and electric services are to be
provided.  PA HBPA shall be responsible for cleaning and interior maintenance of
its facilities.  Structural maintenance of roofs, wall, floor and restrooms
shall be the responsibility of Associations.

 

14

--------------------------------------------------------------------------------


 


16.                                 APPROVAL BY SHRC


 

This Agreement shall be subject to approval by the Pennsylvania State Horse
Racing Commission.

 


17.                                 BINDING EFFECT


 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto or their respective successors and approved assigns.  Each party will
supply all parties with a certified copy of a Resolution approving this
Agreement.

 


18.                                 MUTUAL COOPERATION


 

The Associations and PA HBPA agree that there will be opportunities where there
will be a need for cooperation between the parties because of the mutual benefit
to racing.  The parties agree to support each other’s positions where there is a
mutual benefit.

 


19.                                 ENTIRE AGREEMENT


 

This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter interest and supersedes all prior or
contemporaneous agreements with respect to such subject matters; and may not be
modified or amended except in writing signed by all parties hereto. 
Notwithstanding the aforementioned, the Stall Agreements shall remain in full
force and effect.  This Agreement further incorporates, and supersedes the York
and Lancaster OTW Agreements.

 

15

--------------------------------------------------------------------------------


 


20.                                 HEADINGS


 

The paragraph headings of this Agreement are for convenience of reference only
and do not form a part of the terms or conditions of this Agreement or give full
notice thereof.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Associations and PA HBPA have executed this Live Racing
Agreement this 1st day of October 2004.

 

 

 

 

 

ASSOCIATIONS:

 

 

 

 

 

 

 

 

Attest:

 

 

PENNSYLVANIA NATIONAL TURF
CLUB INC.

 

 

 

 

 

 

 

 

By:

 

/s/Frederick D. Lipkin

 

/s/ Richard T. Schnaars

 

 

 

Witness

 

Name: Richard T. Schnaars

 

 

 

 

 

Title: Vice President/General Manager

 

 

 

 

 

 

 

Attest:

 

MOUNTAINVIEW THOROUGHBRED
RACING ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Witness

 

/s/ Richard T. Schnaars

 

 

 

Witness

 

Name: Richard t. Schnaars

 

 

 

 

 

Title: Vice President/General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

PENNSYLVANIA HORSEMEN’S
BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Witness

 

/s/ John J. Wames

 

 

 

Witness

 

Name: John J. Wames

 

 

 

 

 

Title: President

 

 

 

17

--------------------------------------------------------------------------------

 
